                                          Case 4:20-cv-08607-YGR Document 68 Filed 09/09/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KIMBERLY EMERSON,                                    Case No. 20-cv-08607-YGR (AGT)
                                                         Plaintiff,
                                   7
                                                  v.                                          DISCOVERY ORDER
                                   8
                                                                                              Re: Dkt. No. 59
                                         IRON MOUNTAIN INFORMATION
                                   9     MANAGEMENT SERVICES, INC., et al.,
                                  10                     Defendants.

                                  11          This order resolves the pending disputes over Emerson’s interrogatories.
                                  12          1. Iron Mountain must answer Rog 3 in part. The company needs to identify the people
Northern District of California
 United States District Court




                                  13   who participated in the decision to terminate Emerson, and then describe the role each of them
                                  14   played in that decision. The company doesn’t need to describe “in detail each [such] person’s . . .
                                  15   communications regarding [Emerson’s] separation from her employment.” Dkt. 59-1 at 3. Emerson
                                  16   can seek that detail through more efficient means: she can depose the decisionmakers and seek their
                                  17   communications through document requests.
                                  18          2. Iron Mountain must amend its response to Rog 5 to identify “each and every essential
                                  19   function of the project supervisor position held by [Emerson] in 2019.” Dkt. 59-1 at 4. Essential
                                  20   functions are finite in number, so a fulsome response shouldn’t be too burdensome. Iron Mountain’s
                                  21   prior response, in which it simply referred to a previously produced copy of the job description,
                                  22   wasn’t sufficient. It’s possible that not every essential function of the role was listed in the job
                                  23   description, and that certain duties listed in the description weren’t essential functions. If Iron
                                  24   Mountain intends to rely on the job description in answering Rog 5, it must confirm that all essential
                                  25   functions of the position were listed in the job description, and it must identify any job
                                  26   responsibilities listed in the description that weren’t essential functions.
                                  27          3. Iron Mountain need not respond further to Rog 6. The company’s response identified the
                                  28   people who performed the functions of the project supervisor position during the identified time
                                          Case 4:20-cv-08607-YGR Document 68 Filed 09/09/21 Page 2 of 2




                                   1   period. See Dkt. 5-1 at 5–6. If Emerson wants to drill down further to determine precisely who did

                                   2   what, she can obtain that information through depositions and document requests.

                                   3          4. Iron Mountain must amend its responses to Rogs 9 and 12 to answer whether, during the

                                   4   identified time periods, it would have been “an undue burden” for the company “to hold [Emerson’s]

                                   5   project supervisor position for her return.”    Dkt. 59-1 at 6, 9.     These are valid contention

                                   6   interrogatories, see FRCP 33(a)(2), and Iron Mountain didn’t fully answer them.

                                   7          5. If Iron Mountain answers “yes” to Rog 9, it must amend its responses to Rogs 10–11. If

                                   8   Iron Mountain answers “yes” to Rog 12, it must amend its responses to Rogs 13–14. For Rogs 10

                                   9   and 13, the company need not state “each and every fact” that supports its contentions, but only the

                                  10   “material or principal facts” that do. IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321

                                  11   (D. Kan. 1998).

                                  12                                                  ***
Northern District of California
 United States District Court




                                  13          Iron Mountain must comply with this order and amend its responses on or before September

                                  14   28, 2021. Emerson’s request for leave to move for attorneys’ fees is denied; but to be clear, the

                                  15   Court’s in-person or videoconference meet-and-confer requirement isn’t optional. See AGT Civil

                                  16   Standing Order § VII.B.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 9, 2021

                                  19

                                  20
                                                                                                   ALEX G. TSE
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
